Citation Nr: 0414215	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-25 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1962 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that denied the claim of entitlement to service 
connection for a psychiatric disorder.  The veteran has 
timely perfected an appeal of this determination to the 
Board.  In December 2003, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  In January 2004, the Board received additional 
evidence from the veteran, along with a waiver of initial RO 
consideration.  


FINDING OF FACT

The evidence is in equipoise concerning whether a psychiatric 
disorder had its onset in active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
psychiatric disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  
Moreover, in light of this decision, in which the Board finds 
that service connection is warranted for the veteran's 
psychiatric disorder, the veteran is not prejudiced by the 
Board's review of this claim on the basis of the current 
record.  The Board will therefore proceed with the 
consideration of this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

II.  Factual Background

Service medical records show no indication of depression upon 
entrance examination in October 1962.  There are no 
complaints of or treatments for depression until an August 
1965 separation examination, at which time the veteran 
reported depression or excessive worry, nervous trouble of 
any sort, frequent trouble sleeping and excessive drinking.  
The examiner noted a cycle of depression leading to drinking, 
which in turn leads to insomnia, which leads back to 
depression; however, the examiner reported normal psychiatric 
findings.

Post-service medical records contain VA outpatient treatment 
reports dating from January 2002 through January 2004.  Of 
particular relevance are reports dated January, February and 
May 2002, and January 2004.

A January 2002 primary care note indicates that the veteran 
has been troubled by anxiety and depression when he is not 
feeling well.  The examiner states that the veteran would be 
willing, though he never has, to talk to the mental health 
clinic.  

A subsequent January 2002 mental health clinic report 
indicates that the veteran has had anxiety and depression 
since having medical problems, for about a year.  He has had 
trouble sleeping, waking up at night with his heart pounding.  
His energy level has been up and down and he has had some 
trouble focusing.  There has been no change in appetite.  
When asked whether he would be interested in counseling and 
medication, he responded that he was not sure.  

A February 2002 mental health evaluation report provides the 
following diagnoses: adjustment disorder with mixed anxiety 
and depression on Axis I, PVCs (premature ventricular 
contractions) seemingly unassociated with organic hat (sic) 
disease on Axis III, medical problems on Axis IV, and a GAF 
(global assessment of functioning) score of 35 on Axis V.  

A May 2002 mental health note reflects an upgrade of the 
veteran's diagnosis from adjustment disorder to major 
depression.  

A January 2004 mental health note states that the veteran has 
an anxiety disorder that dates back to his time in the 
military (all one has to do is read the military medical 
notes).  

The record also reveals two VA psychiatric examination 
reports, dated September 2002 and March 2003, and one VA 
report based on a review of the record, dated July 2003.

The September 2002 VA examination begins by citing the 
veteran: "Well, I have depression and I have had depression 
real bad.  I had depression in the military service and I 
asked for help and they didn't give me any.  The trouble in 
the military was that I could not get promoted because they 
said I did not have the education but I found out that their 
records said I only had grade 10 but really I graduated from 
high school and went 2 years to college."  The examiner then 
reports that the veteran's service medical records mention 
depression, drinking and insomnia in August 1965 when he was 
on active duty.  The veteran did not seek psychiatric help 
for several decades subsequent to 1965, but evidently in 2001 
he began to seek mental health assistance because of 
difficulty with insomnia, crying spells and depressed mood.  
He currently is a regular patient at the mental health clinic 
here at VA and takes prescriptions for Clonazepam, 
Lisinopril, Citalopram, Quitiapine and Terbinafine.  He said 
that he had a lot of health problems, which evidently became 
severe in 2001 and these include hypertension, cardiac 
dysrhythmia plus chronic low back pain and benign prostatic 
hypertrophy as well.  He said that he had to give up working 
in 2001 because of his back problems.  The examiner also 
notes that the veteran's past surgical history includes 
hernia repair.

The examiner states that the veteran's family history is 
negative for psychiatric illness.  The veteran grew up in 
northern Maine with no history of child abuse or neglect.  He 
was a good student and graduated from high school where he 
played sports and was accepted by the peer group.  He 
attended college for two years, but money evidently ran low 
and so he enlisted under the buddy system with friends of his 
in the Army.  He did his basic training at Fort Dix and AIT 
was at food inspection school in Chicago.  He wanted to go to 
OCS and also wanted to join the Special Forces but he was 
disappointed in these endeavors and continued in food 
inspection.  He said that he became depressed on active duty 
due to the fact that he could not get promoted.  Service 
medical records indicate depression, drinking and insomnia.  
He did not seek psychiatric help until 2001.  He was married 
and divorced times 2 and remarried.  He worked as a woodsman 
over many years and also did mill work.  He has been out of 
the work force altogether since 2001.  He currently lives 
with his spouse.  

Mental status examination shows that the veteran's mood 
appears to be depressed.  The veteran complains of insomnia 
and looks tired.  He does not report panic attacks, substance 
abuse or phobia.  His speech is somewhat rambling.  There are 
no obsessions or compulsions, but he appears to be 
preoccupied with low back pain.  His recent memory is 
diminished although he is oriented to September 9, 2001.  His 
personal hygiene appears to be adequate.  He denies suicidal 
or homicidal thoughts.  His behavior does not appear to be 
inappropriate.  He has some difficulty with concentration.

The examiner provides the following diagnoses: major 
depression on Axis I, multiple medical problems on Axis III, 
high stress on Axis IV, and a GAF score of 50 meaning that he 
has serious symptoms.  He states that the veteran has a 
moderate impairment of his industrial capacity and social 
function.  The examiner then comments that it would appear 
from the service medical records that the veteran experienced 
depression while on active duty in 1965; however, during the 
ensuing intervening decades, there was no psychiatric 
treatment for depression.  The examiner adds that the veteran 
was evidently under considerable distress, according to him, 
in the mid 1960s.  The examiner concludes that, given the 
above factors, it was not as least as likely as not that the 
veteran's current psychiatric disorder had its onset in the 
military service.  

The March 2003 examination report was issued by a board of 
two physicians, one being the examiner who conducted the 
above September 2002 examination.  The veteran stated, 
"Well, my nerves are not very good and I feel nervous a lot 
of the time.  I've had some problems with my heart and also I 
get depressed."  The examiners report that the veteran's 
past psychiatric history indicated no inpatient psychiatric 
services, but while the veteran was on active duty with the 
Army, he experienced excessive drinking, plus insomnia 
together with depression and these symptoms are mentioned in 
the service medical records.  They note that the veteran did 
not seek psychiatric help while on active duty with the Army, 
and that many years elapsed between the end of his Army 
service in 1965 and his commencement of treatment at the 
mental health clinic here at the VA in 2001.  They report 
that his medications include Terbinafine, Risperidone, 
Citalopram, Lisinopril and Clonazepam.  They also report that 
he has not been drinking for perhaps 20 years, but that he 
said he drank heavily between the 1960s and about 1980, when 
he quit.  

The examiners note that the veteran's family history is 
negative.  As for social history, they report that he grew up 
in northern Maine and he graduated high school and completed 
an associate's degree in liberal arts in two years at 
college.  The veteran ran low on money and entered the Army 
and did basic training at Fort Dix and AIT was food 
inspection in Chicago.  He was very disappointed that he 
could not go on to officer's school because he said that the 
Army somehow concluded that he had only a tenth-grade 
education.  He said that he experienced stress on active duty 
because of that and because he was assigned to food 
inspection, and he felt the conditions there were not very 
good, and he was very lonely.  In civilian life, he worked in 
the woods for many years and also as a watchman.  He has been 
out of work since 2001 and he was married and divorced times 
two and this marriage has lasted for many years and he 
currently lives with his spouse and their daughter.  

Mental status examination shows that, at times during the 
interview, the veteran was tearful and his mood was 
depressed.  He has some difficulty with memory, although 
there are no delusions or hallucinations.  The veteran 
complains of anxiety and he also admits to irritability plus 
difficulty sleeping.  He denies suicidal or homicidal 
thoughts and he is oriented times three.  There are no 
obsessions or compulsions and speech flows along normally.  
He reports panic attacks occasionally.  Mood is depressed.  
Sleep is impaired.  

The examiners then state that the veteran's symptoms while on 
active duty included drinking, insomnia and depression.  They 
note that several decades elapsed between his Army service 
and his treatment at the mental health clinic at the VA.  
They conclude that, given the above history and the clinical 
examination, it is the opinion of the two examiners that it 
is not at least as likely as not that the veteran's current 
psychiatric disorders had their onset in military service.  
Then, they provide the following diagnoses: major depression 
and anxiety disorder not otherwise specified on Axis I, 
multiple medical problems on Axis III, high stress on Axis 
IV, and GAF score of 50 on Axis V.  The examiners explain 
that this means that he has serious symptoms, and that he has 
a moderate impairment of his industrial capacity and social 
function, plus his prognosis is guarded.

The two physicians who were on the above March 2003 board 
issued the July 2003 report, based on a review of the 
records.  The examiners state that, in terms of the mother's 
letter, they have considered it, and obviously she is 
concerned about the veteran, but her letter does not 
represent a medical source statement.  They add that, in 
terms of Dr. Vincent's report, they respectfully disagree 
with his opinion, but that it is not unusual that 
professionals disagree regarding the etiology and course of 
illness.  The examiners conclude that, in terms of their 
education, training and experience, it would be most unusual 
for a serious psychiatric illness to have its onset several 
decades ago and remain untreated until recently.  They 
reiterate their opinion that it is not as least as likely as 
not that the veteran's psychiatric illness had its onset in 
the military service.

The record also contains reports from two non-VA physicians, 
dated November 2002 and December 2003.  

A November 2002 statement by J. Vincent, M.D., provides an 
opinion based on a review of the veteran's service medical 
records and current hospital reports.  Dr. Vincent states 
that the veteran has no history of psychiatric illness prior 
to entering the service and that upon discharge he was noted 
as having depression, a drinking problem and insomnia.  He 
reports that, according to the history given by his mother 
after discharge, the veteran was noted to be withdrawn, 
lacking interest in participating in family activities, 
isolating himself from social events and drinking frequently.  
Dr. Vincent observes that the veteran has had a poor 
employment history, has not had a drinking problem for some 
years, and is presently being treated for depression.  He 
opines that it is clear that the veteran's depression started 
in the military service and was known on discharge and 
worsened over the years in which he began receiving treatment 
for his depression.  He concludes that the veteran is 
presently on anti-depression medication and therefore his 
depression / nervous condition started in military service 
and has worsened over the years.

A December 2003 examination report by S.R. Weiss, M.D., also 
relates the veteran's depression to service.  She indicates a 
review of some records that were provided to her by the 
veteran's representative.  She notes the veteran's medical 
history of hypertension, benign prostatic hypertrophy, hernia 
surgery, and a questionable history of cardiac arrhythmias.  
She also notes the veteran's medications including Risperdal, 
Lisinopril, Rabeprazole, Sildenafil, Maalox and Seroquel.  
She reports that the veteran is one of six children, but that 
one brother died at age 52 of prostate cancer, and that his 
childhood was good.  

Dr. Weiss reports the following.  In school, he got all A's, 
graduated from high school in 1960, went to college for two 
years, stopped to work and got drafted into the army.  He was 
in the army for three years, discharged as an E-4.  The army 
changed his name and put down his educational level as tenth 
grade instead of high school plus two.  He worked as a meter 
inspector, and was off base for the vast majority of time he 
was in service.  He initially worked with an E-7 who "drank 
all the time."  When he started to complain of depression, 
he would not send him to base for help.  He was married for 
the first time at age 22 and it lasted approximately two 
weeks, with his wife saying that he was "nuts."  There was 
one son and his wife told that son that the veteran had died.  
He married the second time at age 25 and that lasted a few 
months.  He married the third time in 1993.  This is a good 
marriage.  They have been together for years and have a 
daughter age 25 who is married and living close by.  It is 
noted on his discharge papers that he complained of insomnia 
and depression.  In talking with him, he was actively 
discouraged from getting help when he started complaining of 
depression in the service, and was unable to be on base long 
enough to get any help for depression.  When he returned from 
service, in his words, "I wasn't doin' good.  I couldn't get 
a job."  He drank a lot.  When he wasn't drinking, he was 
depressed.  He stopped drinking and said, "I thought I was 
dying."  It was very hard for him to get off alcohol.  Since 
he's been out of the service, when not drinking, he has had 
sleep continuity disturbances two to three times a night.  
Since he got out of the service, and ongoing, he has had poor 
concentration.  For example, he did not go back to school.  
Since he returned from service, and ongoing, he has had 
decreased interest in all or almost all activities.  Since 
this time, and ongoing, he has had recurrent thoughts of 
death.  He used to hunt, fish and read.  Now, he does none of 
the above.

Dr. Weiss states that, by looking at this and looking at the 
diagnostic criteria for major depression, he has met these 
criteria starting in the service and ongoing since then, with 
partial relief at times when intoxicated, not an uncommon way 
to try self medication.  She diagnoses the veteran with major 
depression, single episode, ongoing since he has been in the 
service, severe in nature.  She notes that his depression has 
been associated with panic attacks without agoraphobia.  She 
states that the veteran is depressed, avoids friends, having 
one friend but not visiting, and neglects his family.  Dr. 
Weiss adds that he is unable to work and that this is major 
impairment in several areas, which in and of itself is 
adequate for a GAF score of approximately 40.  She reports a 
hint of break in reality, noting that the veteran said that 
he is certain "the army is covering up" what happened to 
him.  She states that, when combined with serious impairment 
in several areas, this would give the veteran a GAF score of 
35 to 38.  She observes that he has long latency of speech; 
contact is episodic; he has circumlocutions; he is very 
concrete in his thoughts; he has difficulty communicating; 
his affect is unchanging; and his mood is guarded.  

Dr. Weiss states that, in doing a fairly extensive history of 
his symptoms, they have been ongoing, unremitting since he 
was in the service.  As for the lack of treatment in the 
record, she states that this is a question that can only be 
answered at the sociocultural environment within which the 
veteran was born and raised.  She adds that, as seen fairly 
often in men from northern Main, he is extremely independent, 
and he wishes to do things for himself and he goes beyond the 
male stereotype of not asking directions by not asking for 
help.  She states that this is his expectation that he can 
and will do it all himself.  She observes that he has 
significant psychomotor agitations and that he has been 
unable to sit still.  Dr. Weiss also comments that the 
veteran is an angry man and that he said that "the army 
changed my name . . . and put me down as a tenth grade 
education instead of high school plus two years."  She 
states that these things had significant negative sequelae 
for him when he got out and that they were part and parcel of 
the reason he has had such difficulty since getting out.  She 
explains that he has been unable to hold a job since he got 
out of the armed forces, that he had 25 to 30 jobs.  She adds 
that this is another reason that, on the GAF scale, there has 
been major impairment in that he has been unable to work.  
She further states that the depression had exacerbated over 
time and that, instead of having brief jobs, he is now 
totally unable to work.

Dr. Weiss explains that her conclusions are based, not only 
upon her examination of the veteran, but also upon statements 
on his discharge examination, as well as the lay statement by 
his mother.

Dr.  Weiss further states that, as far as the 35-year history 
of no treatment, unfortunately this is more the rule than the 
exception, and that it is noted in all recent psychiatric 
literature, with which any competent psychiatrist should be 
familiar, that the vast majority of depressions are not 
treated.  She adds that this is only exacerbated in the 
veteran's case by the sociocultural environment with which he 
grew up, so the fact that he did not seek treatment does not 
equate to not having depression.  Finally, she states that it 
is totally consistent with his being depressed, based on 
current literature, frequency of treatment and the culture in 
which the veteran grew up.  

The record also contains two lay statements, one from the 
veteran's mother and one from the veteran's sister-in-law.  

In an undated statement by the veteran's mother, received by 
VA in July 2002, she writes that, as a young child and prior 
to military service, the veteran was an interjected child who 
participated in most school activities and did well in school 
and that, upon his return from military service in October 
1965, she noted that the veteran had become withdrawn, lacked 
interest in participating in family activities, isolated 
himself from social events and drank frequently.  She states 
that the veteran has held approximately 30 different jobs, 
which always ended as a result of either his quitting or 
being fired as a result of multiple absences and his 
inability to get along with his fellow employees.  She also 
states that he has been married on three separate occasions, 
two of which ended in divorce due to his refusal to seek 
psychiatric help.  She adds that she has pleaded with him to 
seek psychiatric help over the years; however, until December 
2001, the veteran refused as he felt that it would be a waste 
of time and a sign of weakness.  

In a December 2003 letter, the veteran's sister-in-law states 
that she has known him since his discharge from the Army and 
that he had a very serious drinking problem and major 
depression.  She reports that he was fighting with family 
members or at the bars almost daily.  She adds that he seemed 
to have an anger problem and wanted to hurt the people he 
loved, then he would go to the bars and take it out on anyone 
that he could.  She also states that he has had a lot of jobs 
and would either quit or be fired.  She reports that he had 
complained that the Army said that he was stupid and he only 
had a tenth-grade education, and she could not understand why 
they told him that because she knew that he attended college 
for two years.  She reiterates how the army changed his name 
and how that seemed to cause him a lot of anger and mental 
problems as he could not deal with that.  She relayed the 
veteran's history of divorces because he could not hold a job 
and because of constant drinking and fighting, and the 
family's attempts to have him seek help for drinking and 
depression.  She states that the veteran quit drinking later 
in life but then started having more physical problems, 
including complaints of heart attacks, back problems and 
throat cancer.  She states that physicians would tell the 
veteran that there was nothing wrong and he would get mad at 
them for lying.  She reports that a psychiatrist told the 
veteran that his back pain was all in his head.  She also 
states that he would get all clammy and dizzy and think his 
heart was pounding really fast, and that this seemed to be a 
mental problem.  Lastly, she states that the veteran was told 
by physicians at the Togus VA that all of his physical 
problems were due to his mental problems, and that it was 
related to service, but when asked for a letter they informed 
him that they could not write one.  She adds that the veteran 
now feels that someone at Togus is covering up his problems.  

Additionally, the record contains the veteran's self-reported 
employment history received by VA in December 2003.  The 
report lists 28 jobs with notations that he had quit 25 of 
them and had been fired from 3 of them.  

Lastly, the record contains the transcript of the veteran's 
December 2003 video-conference Board hearing.  The veteran 
testified that he did not have any psychological problems or 
treatments therefor prior to service.  He stated that prior 
to service he did well in school, went to college for two 
years and was on the Dean's list, never had any family 
problems, and that he never had any other problems.  He 
further testified that he started having problems about a 
year and a half into service when he was sent on TDY 
(temporary duty) to a location 200 miles from base where he 
had no friends and had a sergeant who was drunk all the time.  
He stated that he experienced shortness of breath, difficulty 
sleeping, waking up sweaty and clammy, and depression.  He 
further stated that he had complained to his sergeant several 
times but was told that he did not have any problems and that 
all he needed was a beer.  He explained that, because of the 
distance from base and the sergeant's responses, he did not 
seek any treatment in service.  The veteran also testified 
that the Army had changed his last name and recorded his 
educational level incorrectly as that of only tenth grade.  
Additionally, the veteran's representative contended that the 
September 2002 and March 2003 VA examination reports, which 
are based on the lack of treatment over the years, are 
invalid because of the accepted belief, based on medical 
literature and Dr. Weiss' opinion, that men do not physically 
seek treatment for a psychiatric disorder due to feelings of 
weakness and/or attempts to self-medicate through alcohol.  
The representative also contended that the VA examiners 
completely disregarded the lay statement of the veteran's 
mother.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).    

The Board observes that the veteran's October 1962 entrance 
examination report indicates no signs of depression and that 
his August 1965 separation examination report reveals 
complaints of depression, nervous trouble, frequent trouble 
sleeping and excessive drinking.  The Board also observes, 
however, that the separation examination report reflects 
normal psychiatric findings.  In this regard, the Board 
acknowledges that the veteran was not diagnosed with a 
psychiatric disorder during service and thus there is a 
question as to whether the veteran's psychiatric disorder had 
its onset in service.  The Board also notes discrepancies as 
to whether the veteran's psychiatric disorder continued after 
discharge, and whether the veteran's current psychiatric 
disorder is related to service.  

The Board finds the veteran's testimony at the December 2003 
hearing to be credible.  Thus, the Board accepts as credible 
the veteran's statements that his psychiatric disorder did 
not preexist service, that he had incurred a psychiatric 
disorder during service, and that he had symptoms of a 
psychiatric disorder after discharge but had refused to seek 
treatment until 2001.  The Board notes that the veteran's 
testimony is supported by the record, specifically by the 
October 1962 entrance examination report showing no 
complaints of depression and normal psychiatric findings; the 
October 1962 entrance examination report reflecting the 
veteran's alleged name change; the August 1965 separation 
examination report showing complaints of depression and 
nervousness; the July 2002 and December 2003 statements by 
the veteran's mother and sister-in-law, respectively, 
indicating continuity of symptomatology; the November 2002 
statement by Dr. Vincent stating that the veteran's 
depression started in service, was known on discharge and 
worsened over the years; the veteran's statement of 
employment history received in December 2003 showing a 
sporadic work history; and the December 2003 examination 
report by Dr. Weiss stating that his depression started in 
service and has been ongoing since discharge.  

Therefore, after weighing all of the evidence of record, the 
Board finds that the evidence for and against the veteran's 
claim is in relative equipoise.  With reasonable doubt 
resolved in the veteran's favor, the Board finds that 
entitlement to service connection for a psychiatric disorder 
is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003).  The appeal is granted.







ORDER

Service connection for a psychiatric disorder is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



